
	

114 HR 4330 IH: Improving Contract Procurement for Small Businesses through More Accurate Reporting Act of 2016
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4330
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Ms. Clarke of New York (for herself and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to add reporting requirements for certain small business concerns,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improving Contract Procurement for Small Businesses through More Accurate Reporting Act of 2016. 2.Reporting requirements for certain small business concernsSection 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) is amended—
 (1)in clause (i)— (A)in subclause (III), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (V)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns for purposes of the initial contract; and
 (VI)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (2)in clause (ii)— (A)in subclause (IV), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by service-disabled veterans for purposes of the initial contract; and
 (VII)that were awarded using a procurement method that restricted competition to qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (3)in clause (iii)— (A)in subclause (V), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be qualified HUBZone small business concerns for purposes of the initial contract; and
 (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (4)in clause (iv)— (A)in subclause (V), by striking and at the end; and
 (B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of the initial contract; and
 (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by women, or a subset of any such concerns;;
 (5)in clause (v)— (A)in subclause (IV), by striking and at the end;
 (B)in subclause (V), by inserting and at the end; and (C)by adding at the end the following new subclause:
					
 (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Indian tribe other than an Alaska Native Corporation for purposes of the initial contract;;
 (6)in clause (vi)— (A)in subclause (IV), by striking and at the end;
 (B)in subclause (V), by inserting and at the end; and (C)by adding at the end the following new subclause:
					
 (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by a Native Hawaiian Organization for purposes of the initial contract;;
 (7)in clause (vii)— (A)in subclause (IV), by striking and at the end;
 (B)in subclause (V), by striking and at the end; and (C)by adding at the end the following new subclause:
					
 (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Alaska Native Corporation for purposes of the initial contract; and; and
 (8)in clause (viii)— (A)in subclause (VII), by striking and at the end;
 (B)in subclause (VIII), by striking and at the end; and (C)by adding at the end the following new subclauses:
					
 (IX)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by women for purposes of the initial contract; and
 (X)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, or a subset of any such concerns; and.
				
